Codexis, Inc.
200 Penobscot Drive
Redwood City, CA 94063
Tel: 650.421.8100
Fax: 650.421-8135
www.codexis.com

Exhibit 10.27


August 20, 2009




Mark Ho
[ADDRESS]


Dear Mark:


On behalf of Codexis, I am pleased to extend to you this offer of employment as
Director of Technical Accounting & Reporting, this position will report to Brian
Dowd. Your position is a full-time position.


Your employment is subject to proof of your legal right to work in the United
States, and to your completing the United States Citizenship and Immigration
Service Employment Eligibility Verification Form I-9. Your employment is also
subject to successful verification of your professional and character
references.


Compensation


If you accept this offer and you begin employment with Codexis, you will receive
an initial salary of $165,000.00 per year, payable semi-monthly.
    
You will also be eligible to participate in the Codexis Employee Incentive
Compensation Plan. Your incentive plan target will be 20% of your base salary. 
If Codexis meets all of its corporate goals for 2009, and you also perform well
against your individual and group goals, to be established with your supervisor,
you can expect to receive an incentive plan payment at or near this target after
our Board’s approval of our 2009 year-end financial statements.  Naturally,
based on the Company’s performance and your individual and group’s goal
performance, your actual bonus may be more or less than this target. Any
incentive plan payment you receive under this plan will be prorated based on
your service during 2009 as a percentage of the full year; and no bonus will be
paid unless you are an employee of the Company on the date the bonus is paid. 
Please also note that this Plan does not constitute a contract of employment or
alter the “at will” status of your employment.


You will also receive a sign-on bonus of $8,000.00, which will be paid out in
your first pay check. If you choose to resign employment within a year, you will
be required to repay this sign-on bonus, as follows:


a)
within three months of your date of hire: 100%

b)
between three and twelve months: prorated monthly.





Stock Options






--------------------------------------------------------------------------------

Codexis, Inc.
200 Penobscot Drive
Redwood City, CA 94063
Tel: 650.421.8100
Fax: 650.421-8135
www.codexis.com

Subject to approval by the Codexis Board of Directors, you will be granted an
option to purchase 15,000 shares of stock at an exercise price equal to the fair
market value of the shares on the date the option is granted. The shares subject
to the Option will vest one fourth or 25% on the first anniversary of your
employment start date and thereafter will vest as to 1/48 of the shares subject
to the Option per month for the following 36 months until the option is 100%
vested. Your stock options will be subject to the terms of the Codexis Inc. 2002
Stock Plan and will be conditioned on your acceptance of an appropriate stock
option agreement.


Employee Benefits


As a full time employee, you will be eligible for the Codexis employee benefit
plans, including medical, dental, vision, long and short-term disability plans,
life insurance, a 401(k) savings plan, and our flexible time off plan that
allows full time employees to accrue 20 days of flexible time off each year of
employment.


Other Terms and Conditions of Employment


All employment with Codexis is at will. “Employment at will” means that you are
free to resign from your employment at any time, for any reason or no reason at
all, with or without cause and with or without notice. Similarly, Codexis may
terminate your employment at any time for any legal reason, with or without
cause and with or without notice. By accepting this offer of employment, you
agree that your employment is at will, and acknowledge that no one, other than
the President of Codexis or the Chairman of the Board of Directors of Codexis,
has the authority to promise you, either orally or in writing, anything to the
contrary. Any such agreement must be in writing and signed by both you and such
individual to be effective.


Employment with any other entity or for yourself in competition with Codexis, or
subsidiary of Codexis is not permitted. If you want to take an outside job, you
should discuss the outside opportunity with your manager and the Human Resources
Department in advance so that we can determine if any actual or potential
conflict of interest exists.


During the course of your employment, you may create, develop or have access to
confidential information belonging to Codexis, including trade secrets and
proprietary information, such as technical and scientific research and/or
protocols, customer and supplier information, business plans, marketing plans,
unpublished financial information, designs, drawings, innovations, inventions,
discoveries, specifications, software, source codes, and personnel information.
You agree that as a condition of your employment with Codexis, you will sign and
comply with the Codexis Confidential Information, Secrecy and Invention
Agreement.


Arbitration of Disputes


You agree that, except as described below, any dispute relating to your
employment or the termination of your employment with Codexis shall be finally
settled by binding arbitration in Palo Alto, California before a neutral
arbitrator of the American Arbitration Association (“AAA”)




--------------------------------------------------------------------------------

Codexis, Inc.
200 Penobscot Drive
Redwood City, CA 94063
Tel: 650.421.8100
Fax: 650.421-8135
www.codexis.com

under its National Rules for the Resolution of Employment Disputes. Claims
subject to arbitration shall include, but shall not be limited to, claims under
Title VII of the Civil Rights Act of 1964 (as amended) and other civil rights
statutes of the United States, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, the Employee
Retirement Income Security Act of 1974, the California Fair Employment and
Housing Act, the California Labor Code, and any other federal, state or local
statute or regulation, and the common law of contract and tort. However, this
agreement to arbitrate shall not apply to claims (a) for workers’ compensation,
(b) for unemployment compensation or (c) injunctive relief arising out of or
related to misappropriation of trade secrets or misuse or improper disclosure of
confidential information, unfair competition or breach of any non-competition or
non-solicitation agreement between you and Codexis.


You understand that by this agreement, you and Codexis are waiving your
respective rights to trial by jury, and that judgment upon any arbitration award
may be entered in any court having jurisdiction of the matter. Any controversy
or claim subject to arbitration shall be waived and forever barred if
arbitration is not initiated within one year after the date the controversy or
claim first arose, or if statutory rights are involved, within the time limit
established by the applicable statute of limitations.
  
With regard to statutory claims, you and Codexis will have the same remedies
available in arbitration as those available had the claim been filed in a court
of law, including, where authorized by statute, compensatory and punitive
damages, injunctive relief and attorneys’ fees. Although Codexis will pay all
costs of the AAA and the arbitrator, you agree to pay all costs you would
otherwise be required to pay were your claims litigated in a court of law, such
as costs of your attorney, deposition transcripts and expert witness fees and
expenses.


The terms described in this letter replace all prior agreements, understandings,
and promises between Codexis and you concerning the terms and conditions of your
employment with Codexis.


Mark, we hope that your association with Codexis will be mutually successful and
rewarding, and we look forward to welcoming you aboard. Please indicate your
acceptance of this offer by signing this letter below and returning the letter
to Human Resources by 8/21/2009. A copy of the letter is enclosed for your
records.
Sincerely,


Codexis, Inc.




By: /s/Andy Danforth            
Andy Danforth
Vice President, Human Resources








--------------------------------------------------------------------------------

Codexis, Inc.
200 Penobscot Drive
Redwood City, CA 94063
Tel: 650.421.8100
Fax: 650.421-8135
www.codexis.com







I understand and agree to the foregoing terms and conditions of employment with
Codexis.


/s/Mark Ho                




8/20/2009    No later than 9/14/2009
Date          / Start Date


